Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered December 1, 1986, convicting her of grand larceny in the second degree, forgery in the second degree (five counts), *710and criminal possession of a forged instrument in the second degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that the trial court’s charge as to circumstantial evidence did not adequately convey the appropriate law to the jury. However, inasmuch as no objection was raised to this portion of the charge, the issue has not been preserved for appellate review (see, People v Thomas, 50 NY2d 467; People v Pinnero, 125 AD2d 421, lv denied 69 NY2d 884). In any event, the instruction in question apprised the jury of the correct standard to be applied in evaluating circumstantial evidence (see, People v Ford, 66 NY2d 428, 441-442; People v Sanchez, 61 NY2d 1022, 1024).
The defendant contends that the trial court abused its discretion in replacing a tardy juror with the first alternate (see, CPL 270.35). The matter has not been preserved for our review because of a failure to object at the time of replacement (see, People v Burns, 118 AD2d 864, 865; People v Pierce, 97 AD2d 904, 905).
We have examined the defendant’s remaining contentions, including her claim that the sentence imposed was unduly harsh and excessive, and conclude that they are without merit. Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.